Title: From Thomas Jefferson to John Brown Cutting, 16 July 1789
From: Jefferson, Thomas
To: Cutting, John Brown



Dear Sir
Paris July 16. 1789.

I thank you for your attention to the cir[cumstance] of my passage, and lament extremely that I cannot avail myself of so favorable a conveiance as the Washington offers, which I would certainly have done had I received my permission. But that is not yet arrived.—The Vanstaphorsts have written to me to receive their bond[s]. This awaits your return.—The Impost act has pass[ed] the house of representatives. A report is given in to the same house on the salaries of the President and Vice president. 20,000 Doll. for the former inclu[ding] his clerk, but exclusive of his servants and equi[page] 5,000 Doll. for the Vicepresident. Mrs. Washington [ar]rived at Philadelphia, and on her way thence to New Y[ork.] For Paris news I refer you to Mr. Bondfeild or Mr. Mason. I am with great esteem Dr. Sir Your most obedt. & most humble servt,

Th: Jefferson

